Title: From George Washington to Brigadier General John Glover, 29 May 1779
From: Washington, George
To: Glover, John



sir
Head-Quarters [Middle Brook] May the 29 1779

I received a few days ago the inclosed Arrangement of the four Regiments in your Brigade in a Letter from General McDougal. I was sorry to find upon examination that few or None of the Officers had the dates affixed against their names, which their Commissions should bear. This circumstance makes the Arrangement defective and I transmit it by Colo. Bigalow that the dates which every Commission should bear, may be inserted. When this is done and the Arrangement returned, I shall be happy in taking the earliest Opportunity to obtain the Commissions from the Board of War. To prevent any disputes in future, I think it will be adviseable for the Arrangement of the 4 Regiments to be attached together—one after another and all their Field Officers to certify their approbation of the same, under their several & respective hands. I am Dr sir with great regard Yr Most Obedt servt
Go: Washington
